COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS


 ROSA SERRANO AND TLP-EPL                         §
 ENTERPRISES, INC. DBA THE LENS                                  No. 08-11-00191-CV
 FACTORY; AND ALL OCCUPANTS OF                    §
 11450 JAMES WATT, SUITE C1 AND                                     Appeal from the
 C2 EL PASO, TEXAS 79936,                         §
                                                           County Court at Law Number Five
                     Appellants,                  §
                                                               of El Paso County, Texas
 v.                                               §
                                                                  (TC# 2011-J00021)
 FRANCIS PROPERTIES I, LTD.,                      §

                     Appellee.

                                             ORDER

          The Court has considered the Appellant’s Plea to the Jurisdiction, and concludes that the

Court is without authority to grant the plea. Therefore, the Appellant’s Plea to the Jurisdiction is

denied.

          IT IS SO ORDERED THIS 11TH DAY OF DECEMBER, 2013.


                                               GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.